Citation Nr: 0120641	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  01-01 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from July 1989 to December 
1992.  This matter comes before the Board of Veterans Appeals 
(BVA or Board) on appeal from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Fargo North Dakota (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained. 

2.  In an unappealed June 1995 rating decision, the RO denied 
service connection for right knee injury.

3.  The evidence associated with the claims file subsequent 
to the RO's June 1995 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The medical evidence is sufficient to show an in-service 
injury to the right knee.

5.  The medical evidence is sufficient to show a current 
disability of the right knee.

6.  The medical evidence does not demonstrate that any 
current right knee disability is causally related to an in-
service right knee injury.



CONCLUSIONS OF LAW

1.  The RO's June 1995 decision denying entitlement to 
service connection for right knee injury is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  The evidence received subsequent to the RO's February 
2000 denial is new and material, and the requirements to 
reopen a claim of entitlement to service connection for right 
knee injury have been met.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).

3.  A right knee injury was not incurred in or aggravated 
during active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim for 
service connection for a right knee injury.  The veteran 
maintains that he injured his right knee while in active 
service in 1992, and that he currently suffers a disability 
resulting from his in-service injury.

A review of the record reveals that in a June 1995 rating 
decision, the RO denied service connection for right knee 
injury, on the basis that the medical evidence showed no 
permanent residual or chronic disability resulting from an 
in-service right knee injury, and showed no causal 
relationship between the in-service injury and any current 
right knee disorder.  The veteran was notified of the RO's 
June 1995 rating decision and his appellate rights by VA 
letter also dated in June 1995.  The veteran did not initiate 
a timely appeal as to the issue of service connection of a 
right knee injury, and the June 1995 decision as to that 
issue became final.  See 38 U.S.C.A. § 7105(a)(c) (West 
1991).  

In July 1999 the RO received a request to reopen the 
veteran's claim for service connection for a right knee 
injury, and in a February 2000 rating decision, the RO 
declined to reopen the case, based on a finding that new and 
material evidence had not been submitted.  Also in February 
2000, the veteran sent a notice of disagreement to the RO, 
initiating this appeal.  In a December 2000 supplemental 
statement of the case, the RO denied the veteran's claim on 
the merits.  The Board points out that although the RO 
reopened the claim for service connection for a right knee 
injury and adjudicated the claim on the merits, the Board 
must first examine whether the evidence warrants reopening 
the claim.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new  and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (eliminates the 
concept of a well-grounded claim).

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board finds that 
even though this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal, 
as the requirements under the new law have been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).

In the present case, the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection.  The veteran's service medical records 
and private medical records were obtained and the veteran was 
provided VA medical examinations in May 1995, October 1999, 
and November 2000.  The Board is unaware of any additional 
outstanding records pertaining to this issue.  Under the 
circumstances, the Board finds that the duty to assist has 
been satisfied, and no useful purpose would be served by 
remanding this case to the RO for additional development.  As 
such, the Board will proceed with appellate disposition.

Generally, service connection will be granted for a 
disability resulting from disease or injury incurred in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in active military service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As previously noted, the basis for the June 1995 denial of 
service connection was that there was no medical evidence of 
record indicating that any right knee disorder was related to 
the in-service right knee injury.  Evidence present at the 
time of the June 1995 rating decision included the veteran's 
service medical records, which showed a right knee injury, 
but which did not show any permanent residual or chronic 
disability resulting from the injury.  The record also 
included a May 1995 VA examination, which showed no narrowing 
of joint compartments, no evidence of acute bony injury, and 
no significant degenerative change.  The diagnosis was right 
knee sprain, not otherwise specified.  There was no evidence 
at the time of the June 1995 rating decision to indicate 
permanent damage to the knee from the in-service injury, or 
such damage as would increase the likelihood or severity of 
subsequent injury.

Evidence associated with the veteran's claims file subsequent 
to the June 1995 rating decision includes a private medical 
report from the Pelican Valley Clinic, from May 1994, which 
shows a recent injury to the right knee, as well as an 
October 1999 VA examination, which delineates two separate 
injuries to the right knee:  the first described as pes 
anserinus tendonitis, which was traced to the 1992 in-service 
injury, and the second described as medial collateral 
ligament (MCL) sprain, which was attributed to the 1994 
injury.  Also associated with the file after the June 1995 
rating decision is a May 2000 examination report from Dr. 
Bruce E. Piatt, MD.  This report finds evidence of a past MCL 
injury, requiring a hinged knee brace.  Dr. Piatt further 
expresses the opinion that the more recent injury is probably 
related to the original in-service injury.  In addition, Dr. 
Piatt has submitted a July 2000 statement, reiterating his 
opinion that the veteran's current knee injury is related to 
his in-service injury.  Additions to the claims file also 
include the transcript of a July 2000 hearing before the RO 
hearing officer, and the results of a November 2000 VA 
examination, which states the conclusion that the medical 
evidence does not support a causal relationship between the 
current injury and the in-service injury.

The Board finds that the evidence associated with the 
veteran's claims file subsequent to the June 1995 rating 
decision is new and material, and the claim for service 
connection for right knee injury is reopened.  The evidence 
of record at the time of the June 1995 rating decision 
included the veteran's service medical records, and a May 
1995 VA medical examination.  This evidence was sufficient to 
establish that the veteran had been injured while in service, 
but as was discussed in the June 1995 rating decision, the 
evidence did not establish that there was a current right 
knee disorder that was causally related to an in-service 
right knee injury.
 
Since the time of the June 1995 rating decision, medical 
examination records and diagnoses have been submitted, both 
from VA examinations, as well as from private medical 
examinations.  These records, as summarized above, provide 
evidence of a current disability, as well as evidence to 
relate the current disability to the in-service injury.  The 
Board finds that the examination reports and additional 
evidence received subsequent to the June 1995 rating decision 
are neither cumulative nor redundant of evidence previously 
of record.  Further, the Board finds that the new evidence of 
record is material, and thus so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  Consequently, the Board finds that 
there is a basis to reopen the veteran's claim for service 
connection for right knee injury, and accordingly, the 
veteran's claim is reopened.

As the Board has reopened the veteran's claim, the Board must 
ascertain whether the duty to assist has been satisfied.  The 
Board notes that as discussed earlier in this decision, the 
veteran was informed upon initial denial of his claim, of the 
evidence that would be necessary to establish service 
connection.  The veteran's service medical records were 
obtained, as well as post-service VA and private 
examinations.  The Board is unaware of any additional 
outstanding records pertaining to this issue.  Under the 
circumstances, the Board finds that the duty to assist has 
been satisfied.  See 38 U.S.C.A. § 5103A (West Supp. 2001).

As noted in brief above, according to the law, service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In the present case, the veteran had active service from July 
1989 to December 1992.  The veteran's physical examination 
upon entry into the service shows no evidence of injury, or 
abnormality of the veteran's right knee.  Examination and 
treatment reports while in service show that the veteran was 
treated for a right knee injury in April 1992.  At that time, 
the veteran reported that he heard a pop in his knee, upon 
turning around, which was followed by pain and swelling.  The 
physician noted that the veteran had trouble straightening 
his leg, and noted a possible strained hamstring.  The 
physician prescribed medication and physical therapy and 
recommended limited physical activity for seven days.  During 
a follow-up visit in May 1992, the veteran reported continued 
pain.  The treating physician noted MCL tenderness; good 
ligament stability, and, after reviewing x-ray results, a 
possible MCL strain.  The veteran was given an Ace support 
and was later given crutches.  In June 1992, the veteran 
reported discomfort while walking, and a flinching pain on 
the medial aspect of the knee.  The physician noted good 
stability of the knee and diagnosed pes anserinus tendonitis.  
There is no record of a separation examination.

Following service separation, in May 1994, the veteran 
reported to the Pelican Valley Clinic, complaining of an 
injury to his right knee, occurring several days before.  The 
veteran reported that upon making a twisting movement, he 
heard a pop in his knee and experienced pain.  The veteran 
informed the examiner of his prior in-service injury to the 
right knee.  The veteran reported that following six weeks of 
treatment for the original injury, the symptoms completely 
resolved.  The examiner noted full range of motion with pain 
on stressing of the MCL.  He also noted tenderness of the 
MCL, both at the joint line and above and below.  The 
diagnosis was an MCL strain of the right knee.  

In May 1995, subsequent to filing a claim for disability 
compensation for his right knee injury, the veteran reported 
to the VA medical center in Fargo North Dakota, for 
examination of his right knee and other claimed injuries.  
The veteran noted pain as weather changes, or upon lifting 
heavy objects.  He also noted that the right knee would "go 
out" at times, and that wearing a brace helped.  The 
examining physician took x-rays of the veteran's knee and 
noted no narrowing of the joint compartments, no significant 
degenerative change and no evidence of acute bony injury.

In October 1999, subsequent to a request for reconsideration 
of the veteran's claim, the veteran was afforded a VA 
examination for the purpose of establishing any relationship 
between the veteran's complaints of knee problems and his in-
service injury.  The veteran reported discomfort in kneeling, 
bending of his right knee or walking on cement surfaces.  The 
physician was given access to the veteran's claim folder, 
which he reviewed in its entirety.  He noted no edema, 
effusion, tenderness or deformity of the right knee.  An MRI 
was performed which showed an intact anterior cruciate 
ligament (ACL) and posterior cruciate ligament; no indication 
of a tear in the lateral meniscus or medial meniscus; intact 
collateral ligaments; and a possible small bone cyst.  The 
physician diagnosed pes anserinus tendonitis of the right 
knee, which he dated to the 1992 in-service injury.  He also 
diagnosed an MCL sprain, which he attributed to the 1994 
injury.  The physician stated his opinion that the two were 
completely different conditions, and that one is not 
etiologically related to the other, as "pes anserinus 
tendonitis would not cause or contribute to an acute sprain 
of the MCL over two years later."  

In May 2000, the veteran reported to the Dakota Clinic in 
Fargo North Dakota, for an examination and evaluation of his 
right knee.  He complained of pain in the knee after long 
periods of standing, as well as an occasional buckling 
sensation, but did not experience swelling or locking.  He 
was examined by Dr. Bruce Piatt, M.D., who noted no effusion 
of the knee; full range of motion, with slight discomfort at 
extremes of flexion.  The physician diagnosed a grade 1 or 2 
injury of the MCL with some recurrent and persistent 
instability and a possible ACL stretch.  The physician stated 
his opinion that it was "all related to the original 
injury," (referring to the 1992 in-service injury) and that 
subsequent problems have been due to a persistent 
instability.  

In June 2000, Dr. Piatt submitted a letter to the VFW in 
Fargo North Dakota, stating that he had reviewed the 
veteran's service medical records, and that he believed the 
veteran's current knee condition was directly related to his 
in-service injury.  He noted that the veteran showed some 
mild medial instability and that he thought this would be 
treatable with non-operative means, if addressed soon.

In July 2000, the veteran appeared before the RO hearing 
officer and gave testimony as to his right knee injury.  The 
veteran stated that he originally injured the knee while in 
service in 1992, while dismounting a reconnaissance vehicle.  
He stated that he has experienced pain and instability since 
the 1992 injury, and that he occasionally hears the right 
knee pop if he puts too much weight on it or twists it.  He 
also stated that he has occasionally worn a knee brace since 
his 1994 injury.  

In November 2000, the veteran was afforded a VA examination 
for specific determination as to whether his current injury 
was related to his in-service injury.  The veteran complained 
of intermittent pain on either side of the patella, which can 
be aggravated by climbing and descending ramps and kneeling, 
or sitting cross-legged.  The veteran also complained of 
stiffness.  The physician noted normal knee alignment, with 
no evidence of deformity.  Range of motion at the knee was 
recorded at 135 degrees active and 150 degrees passive.  The 
physician also noted clicking on deep knee bends, but no 
pain.  The diagnosis was anterior knee pain syndrome.  The 
physician noted no evidence of any residual impairment 
resulting from the in-service MCL strain.  He stated that the 
current symptoms and physical examination were not consistent 
with residual MCL strain and that there was no evidence of 
any ligament instability in the right knee joint.  When 
addressing the question whether it is at least as likely as 
not that the current knee injury is causally related to the 
veteran's in-service injury, the examiner concluded that "it 
is less than as likely as not that the veteran's current knee 
condition is causally related to his military service."

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for 
entitlement to service connection for right knee injury.

The Board finds adequate evidence to show that the veteran 
suffered an injury to his right knee while in service, as 
well as a subsequent post-service injury in 1994.  The Board 
also finds evidence of a current disability of the right 
knee.  However, to establish service connection, there must 
be medical evidence that relates the in-service injury to the 
current disability.  See 38 C.F.R. § 3.303; Pond, supra.

Initially, the Board notes that there is some conflict within 
the evidence as to the identity of the 1992 in-service 
injury.  The diagnoses have identified it as a hamstring 
strain, an MCL strain, and pes anserinus tendonitis.  The 
Board recognizes the similar symptomatology of these 
conditions, and finds it acceptable for the sake of its 
analysis to assume that the veteran may have had any or all 
of these injuries at that time.  

The significant point in the discussion of the initial injury 
is that no chronic disability was noted at the time of the 
in-service injury.  Equally as significant is that the 
veteran's symptoms were reported to have completely resolved 
shortly following the injury and his prescribed course of 
treatment, as the veteran stated to Dr. Lysne in May 1994.  
The Board further notes that the veteran did not seek 
treatment during the period intervening the 1992 and 1994 
injuries.  The in-service diagnosis of an acute and 
transitory injury, combined with the absence of continuity of 
symptomatology following service, prior to the 1994 injury 
argue against a finding of service connection.  

The Board notes that there is a post-service diagnosis that 
attributes the current right knee disability to the in-
service injury.  The Board can establish service connection 
based upon a post-service diagnosis, if all the evidence 
supports such a finding. See 38 C.F.R. § 3.303(d).  
Specifically, the Board notes the diagnosis of Dr. Piatt in 
his May 2000 evaluation.  Dr. Piatt stated that the veteran 
suffered a persistent instability following the 1992 in-
service injury, and this instability of the right knee 
contributed to his later injury and his current disability.  
This persistent instability was also asserted by the veteran 
in his hearing testimony.  However, there is significant 
medical evidence recorded at the time of the injury, and 
subsequent thereto, that indicates good knee stability.  As 
shown in the veteran's service medical records, at the time 
of the 1992 injury, notations as to knee stability by 
examining and treating physicians were uniformly good.  
Similarly, in the November 2000 VA examination, the examining 
physician notes that there is no evidence of any ligament 
instability in the right knee joint.  

Dr. Piatt continues in his May 2000 examination and his June 
2000 letter to the VFW, to specifically attribute the 
veteran's current disability to his in-service injury.  The 
Board is cognizant of its duty as the fact finder to analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and to provide reasons for its rejection of any 
material evidence favorable to the appellant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506; Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 52-53 
(1990).  

The Board recognizes Dr. Piatt's familiarity with the veteran 
and with his medical history, however, the Board notes that 
Dr. Piatt does not adequately distinguish between the 1992 
injury and the 1994 injury, nor does he establish a causal 
link, other than persistent instability to tie the 1992 
injury to the current disability.  He simply states that he 
thinks "this is all related most likely to the original 
injury."  As has been stated, the service medical records 
show an acute and transitory injury in service.  The evidence 
also clearly shows that the veteran was injured following 
service, in 1994.  Dr. Piatt's assessment and attribution do 
not adequately account for the distinction between these two 
injuries, nor do they state the likelihood that his current 
disability is related solely to the 1994 injury.  

By contrast, the VA examination conducted in November 2000, 
found no evidence of residual impairment following the 1992 
in-service injury, and the examiner specifically states his 
conclusion that it is "less than as likely as not" that the 
current disability is related to the in-service injury.  This 
is consistent with the earlier medical evidence and also with 
the findings stated in the October 1999 VA examination.  The 
Board finds this evaluation persuasive in that it includes an 
in-depth notation and discussion of the veteran's medical 
history, including post-service injuries, and it addresses 
his right knee condition following service, as distinct from 
his condition following the 1994 injury.  The Board also 
notes that this opinion is based on a thorough examination of 
the veteran's current condition and of his claims file, and 
it provides a well reasoned basis for the physician's 
findings. 

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, the Board finds that for the 
reasons discussed above, more weight should be given to the 
November 2000 VA medical opinion, which rules out a causal 
relationship between any current right knee disorder, and an 
in-service right knee injury, or any other incident of the 
veteran's active service. 

Upon analysis of the medical evidence, the Board finds that 
the initial 1992 injury had resolved by the time of the 1994 
injury, and that the veteran's current right knee disorder is 
unrelated to his in-service injury.  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection, and the appeal is 
denied.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran, the benefit of the doubt rule is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a right knee injury, and to 
that extent the appeal is allowed.

Service connection for right knee injury is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

